DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 11-20 are cancelled and claim(s) 1-10, 21-30 have been elected, wherein newly added claim(s) 31-40 is of same scope of other claims. Election was made without traverse in the reply filed on 7/26/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10, 21, 24-25, 30-31, 34-35, 40 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by McIntosh et al. (US 9,800,964 B2).

Claim 1, McIntosh disclosed of a method of controlling one or more microphones in a plurality of microphones, based on measured distance information from a sound source to each of the plurality of microphones, in a shared physical space having the plurality of microphones and the sound source (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55), comprising: receiving from the plurality of microphones, sound signals corresponding to the measured distance information (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55),  determining, using one or more processors, position information corresponding to the sound source in the shared space; determining, using the one or more processors, the measured distance information to the sound source from each of the plurality of the microphones in the shared space, based on the position information (fig.1 (6/10); col.3 line 50-67); controlling, using the one or more processors, one or more microphones of the plurality of microphones, based on the measured distance information; selecting and enabling one or more microphones of the plurality of microphones, using the one or more processors, based on zones defined by the measured distance information of the sound source from the one or more microphones of the plurality of microphones (col.4 line 5-15 & col.8 line 1-15 & col.14 line 50-55) such that: (i) when the sound source is outside of a configurable threshold distance, all microphones of the plurality of microphones are enabled (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); (ii) when the sound source is between the configurable threshold distance and a minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them differently depending on their individual distances from the sound source (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); and (iii) when the sound source is within the minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them such that at least one of these will be enabled as fractionally on (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold/the gain may be adjusted as per different threshold may be regarded as such enabling fractionally).  

Claim 4 (original): The method according to Claim 1, wherein the one or more processors comprises at least one weight gain processor (col.12 line 29-35; fig.1 (10)).  

Claim 5 (original): The method according to Claim 1, wherein the one or more processors comprises at least one position processor (fig.1 (10); col.11 line 1-30).  


Claim 10 (original): The method according to Claim 1, wherein the one or more processors determines position information corresponding to plural sound sources in the shared space (col.14 line 5-10).   

Claim 21 (original): A program code embodied in at least one non-transitory computer readable medium for controlling one or more microphones in a plurality of microphones, based on measured distance information from a sound source to each of the plurality of microphones, in a shared physical space having the plurality of microphones and the sound source (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55), said program comprising instructions causing at least one processor to: receive from the plurality of microphones, sound signals corresponding to the measured distance information (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55); determine, using one or more processors, position information corresponding to the sound source in the shared space; determine, using the one or more processors, the measured distance information to the sound source from each of the plurality of the microphones in the shared space, based on the position information (fig.1 (6/10); col.3 line 50-67); control, using the one or more processors, one or more microphones of the plurality of microphones, based on the measured distance information; select and enable one or more microphones of the plurality of microphones, using the one or more processors, based on zones defined by the measured distance information of the sound source from the one or more microphones of the plurality of microphones (col.4 line 5-15 & col.8 line 1-15 & col.14 line 50-55) such that: (i) when the sound source is outside of a configurable threshold distance, all microphones of the plurality of microphones are enabled (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); (ii) when the sound source is between the configurable threshold distance and a minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them differently depending on their individual distances from the sound source (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); and (iii) when the sound source is within the minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them such that at least one of these will be enabled as fractionally on (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold/the gain may be adjusted as per different threshold may be regarded as such enabling fractionally).    

Claim 24 (original): The program code according to Claim 21, wherein the one or more processors comprises at least one weight gain processor (col.12 line 29-35; fig.1 (10)).  
  
Claim 25 (original): The program code according to Claim 21, wherein the one or more processors comprises at least one position processor(fig.1 (10); col.11 line 1-30).  

Claim 30 (original): The program code according to Claim 21, wherein said program code comprises instructions causing the one or more processors to determine position information corresponding to plural sound sources in the shared space (col.14 line 5-10).  


Claim 31 (new): An apparatus for controlling one or more microphones in a plurality of microphones, based on measured distance information from a sound source to each of the plurality of microphones, in a shared physical space having the plurality of microphones and the sound source (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55), comprising one or more processors that are configured to: receive from the plurality of microphones, sound signals corresponding to the measured distance information (fig.1 (6/36); col.4 line 55-62 & col.14 line 50-55); determine, using one or more processors, position information corresponding to the sound source in the shared space; determine, using the one or more processors, the measured distance information to the sound source from each of the plurality of the microphones in the shared space, based on the position information (fig.1 (6/10); col.3 line 50-67); control, using the one or more processors, one or more microphones of the plurality of microphones, based on the measured distance information; select and enable one or more microphones of the plurality of microphones, using the one or more processors, based on zones defined by the measured distance information of the sound source from the one or more microphones of the plurality of microphones (col.4 line 5-15 & col.8 line 1-15 & col.14 line 50-55) such that: (i) when the sound source is outside of a configurable threshold distance, all microphones of the plurality of microphones are enabled (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); (ii) when the sound source is between the configurable threshold distance and a minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them differently depending on their individual distances from the sound source (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold); and (iii) when the sound source is within the minimum threshold distance, select at least two microphones of the plurality of microphones, and enable them such that at least one of these will be enabled as fractionally on (col. Line 35-67 & col.12 line 5-27 & col.14 line 50-55/ramping up the microphone as turn one according to upper threshold/the gain may be adjusted as per different threshold may be regarded as such enabling fractionally).    

Claim 34 (new): The apparatus according to Claim 31, wherein the one or more processors comprises at least one weight gain processor (col.12 line 29-35; fig.1 (10)).  
  
Claim 35 (new): The apparatus according to Claim 31, wherein the one or more processors comprises at least one position processor (fig.1 (10); col.11 line 1-30).    

Claim 40 (new): The apparatus according to Claim 31, wherein said program code comprises instructions causing the one or more processors to determine position information corresponding to plural sound sources in the shared space (col.14 line 5-10).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 22-23, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9, 800, 964 B2) and Klingler et al. (US 2018/0249267 A1).

Claim 2 (original): The method according to Claim 1, although, lacking is wherein the plurality of microphones are disposed in a 2D array in the shared physical space.  

	But, one shall be noted Klinger et al. disclose of the plurality of microphones are disposed in a 2D array in the shared physical space (fig.1; par [13]). Thus, one of the ordinary skills in the art could have modified the microphone by adding such plurality of microphones are disposed in a 2D array in the shared physical space so as to determine the direction of sound source based on plane direction arrangement. 

Claim 3 (original): The method according to Claim 1,  although, lacking is such issue regarding wherein the plurality of microphones are disposed in a 3D array in the shared physical space.  

	But, one shall be noted Klinger et al. disclose of the plurality of microphones are disposed in a 3D array in the shared physical space (fig.1; par [13, 36]). Thus, one of the ordinary skills in the art could have modified the plurality of microphones are disposed in a 3D array in the shared physical space so as to determine the overall depth of direction of sound source.  

The claim(s) 22-23, 32-33 which disclose the same aspect as in claim(s) 2-3 respectively have been analyzed and rejected accordingly. 

Claim(s) 6-8, 26-28, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9, 800, 964 B2) and Torii et al. (US 2008/0205668 A1).

Claim 6, however, the art lacked of a method according to Claim 5, wherein the one or more processors comprises at least one channel processor.  

	But the prior art as in Torii et al. disclose of such a more processors comprises at least one channel processor (fig.18 (1e/DS/231); par [83, 133]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted processors comprises at least one channel processor so as to expand the dynamic range without any sacrifice. 

Claim 7 (original): The method according to Claim 6, wherein the at least one channel processor calculates delays in the microphones using positional information from the at least one position processor (Torri-fig.18 (233/232); par [141]).  

Claim 8 (original): The method according to Claim 7, wherein the at least one channel processor comprises, for each channel, a channel multiplier and a channel delay (Torri-par [83, 166]).  

The claim(s) 26-28, 36-38 which disclose the same aspect as in claim(s) 6-8 respectively have been analyzed and rejected accordingly. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9, 800, 964 B2) and Torii et al. (US 2008/0205668 A1) and Laaksonen et al. (US 2014/0348343 A1).

Claim 9 (original): The method according to Claim 8, although lacking is the aspect related to wherein the at least one position processor determines a coordinate (x,y,z) location of the sound source by a highest processing gain.  

	But, Klingler et al. disclose of such concept of having a position processor determines a coordinate (x,y,z) location of the sound source by a highest processing gain (fig.2 (11/109); par [126, 169]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted position processor determines a coordinate (x,y,z) location of the sound source by a highest processing gain so as to obtain a more precise spatial source estimate. 

Claim(s) 29, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9, 800, 964 B2) and Laaksonen et al. (US 2014/0348343 A1).

Claim 29 (original): The program code according to Claim 21, although, lacking is wherein said program code comprises instructions causing the at least one position processor to determine a coordinate (x,y,z) location of the sound source by a highest processing gain.  

	But, Klingler et al. disclose of such instructions causing the at least one position processor to determine a coordinate (x,y,z) location of the sound source by a highest processing gain  (fig.2 (11/109); par [126, 169]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted instructions causing the at least one position processor to determine a coordinate (x,y,z) location of the sound source by a highest processing gain so as to obtain a more precise spatial source estimate. 



The claim(s) 39 which in substance disclose the same feature as in claim(s) 29 has been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654